FIRST AMENDMENT TO THE ABSOLUTE SHARES TRUST CUSTODY AGREEMENT THIS FIRST AMENDMENT, dated as of the 7th day of October, 2015, to the Custody Agreement, dated as of June 11, 2014 (the “Agreement”), is entered into by and between ABSOLUTE SHARES TRUST, a Delaware statutory trust (the “Trust”) and U.S. BANK, N.A. a national banking association ("Custodian"). RECITALS WHEREAS, the parties have entered into the Agreement; and WHEREAS, the parties desire to add the WBI Tactical Rotation Shares and to revise the list of funds of the Trust to reflect name changes of certain funds; and WHEREAS, Article XV, Section 15.02 of the Agreement allows for its amendment by a written instrument executed by both parties. NOW, THEREFORE, the parties agree as follows: Exhibit B of the Agreement is hereby superseded and replaced with Amended Exhibit B attached hereto. Except to the extent amended hereby, the Agreement shall remain in full force and effect. IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to be executed by a duly authorized officer on one or more counterparts as of the date and year first written above. ABSOLUTE SHARES TRUST U.S. BANK, N.A. By: /s/ Matt Schreiber By: /s/ Michael R. McVoy Name: Matt Schreiber Name: Michael R. McVoy Title:President
